Title: From Abigail Smith Adams to Harriet Welsh, 30 May 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy May 30 1817
				
				The Books have come, and never were in the Custom house as I beleive. it was not a Box, but a package. Farmers Works are a part of them. mr Tappant, Sent them out. mr Aspinwall our consul had the charge of them, and they came in the Margaret Frances, and not as Supposed in the GalenI received your Note by mr Greenleaf. I inclose the pattern I like best. Seven yds if you please of it. Louissa wants half a peice of Gown trimming or 4 yds like what Susan bought for her Cambrick. I send the Butter, there is 4 pd in the whole, tho every Lump is not alike in w’t, for Nancy workd it to get out the butter milk—we wish want to know when mrs Smith will come, as Louissa wishes not to be from home at that time. the weather is So cold, that I think it will be pleasenter for Louissa a fortnight hence. Let me know when I Shall See mrs Bailey here? I will Venture the Tumblers by mr Adams. please to return the Box & 4 pd of Currents if you have enough in your hands to get them—Now for the brilliant part of your Note. the president Says your compliment to him, ought to be cut out and put up in a Frame. I inclose you mr A’s last Letter you will See by Carolines, that mr Adams may not be able to come home So Soon as he would wish to. I never had an intimation that Such a manufacture had taken place—I hope it will be of the feminine Gender. his Next Letter will probably give me Some Light. Caroline very candidly tells me, that She will not be able to come, till late in the Season—I will hope to See her then with a son and you must, return with her, So She Says—Poor Susan is much dissapointed, mr C—— more So. he thinks it is a want of confidence in him. I do not view it so. it is the Eye of the World. She is mrs A—— is right. I beleive dr Frankling Says “if it was not for the Eyes of other people we should not want fine Houses fine furniture or fine Cloaths.” Respect to publick opinion ought not to be disregarded—not to Subject yourself to it is the Safest course be sure—I have not heard from mr C—— this week he appeard so unwell when he left here last Monday, that I requested him to let me hear from him. we have not—mr A—— has calldYours as ever
				
					A A
				
				
			